SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

715
CA 10-01070
PRESENT: CENTRA, J.P., FAHEY, CARNI, SCONIERS, AND GREEN, JJ.


IN THE MATTER OF JAMES ROBERT MOORE,
PETITIONER-APPELLANT,

                     V                                           ORDER

NEW YORK STATE BOARD OF APPEALS,
RESPONDENT-RESPONDENT.


JAMES R. MOORE, PETITIONER-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (VICTOR PALADINO OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated decision and order) of the
Supreme Court, Cayuga County (Mark H. Fandrich, A.J.), entered July
17, 2009 in a proceeding pursuant to CPLR article 78. The judgment
denied the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs as moot (see Matter of Ansari v Travis, 9 AD3d 901, lv
denied 3 NY3d 610).




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court